Case 1:18-cv-24889-DLG Document 70 Entered on FLSD Docket 05/21/2019 Page 1 of 1




         U NITED STATES DISTRICT CO U RT * SO UTH ERN D ISTRICT O F FLO RID A

  GustavoAbella                    Plaintiff

  V S.                                                C ase No. 18-24889-Cl
                                                                          V-GM HAM/MCALl
                                                                                       LEY

 'TownofMiamiLakes,etaI.'        )Defendantts)




                  O rder R eferring C ase to V olunteer A ttorney Program

         This m atter is before th e C ourt on the requ est of p ro se party
   GustavoAbell
              a             for counsel.       Under 28 U .S.C. j 1915(e)(1), the
   appointm ent of coun sel is discretionary and is w arranted only w here th ere
   are exceptional circum stances, w hich the C ourt does n ot find here. See
   Bass v.Pcrrin, 17O F.3d 1312, 1320 (11th Cir. 1999). After reviewing the
   m atter and being fully advised,it is

        O RD ER E D that the request for appointm ent of cou nsel is denied'
                                                                           ,
   how ever,it is

        FU RTH ER O R D E R ED that this m atter is referred to the C ou rt's
   Volunteer Attorney Program , w here a volu nteer attorney m ay accept the
   representation on a p ro bono basis if so desired;it is

        FURTH ER O RDERED that the Clerk of Courtw ill obtain a description
  of the case and contact inform ation to post on the Court's w ebsite of available
  p ro bono cases seeking volunteer law yers;it is

         FURTH ER O RD E RED that if the representation is accepted, the volunteer
   attorney shallenter an appearance in the case and thereafter w illbe eligible for
   reim bursem ent of reasonable litigation expenses pursuant to the Court's
   Reim bursem ent G uidelines for V olunteer Counsel.

         DONE AND ORDERED in cham bers at Miami                        ,   F   ida   '
  20     day of May          ,20 19.



                                   UNITED S ATES DISTRICT/                           JUDGE
  c:parties/counselofrecord
